Cite as 2016 Ark. 409


               SUPREME COURT OF ARKANSAS

                                             Opinion Delivered November 17, 2016


IN RE ARKANSAS ACCESS TO
JUSTICE COMMISSION




                                     PER CURIAM

      Honorable Kim Bridgforth, State District Judge, of Pine Bluff is appointed to the

Arkansas Access to Justice Commission for a three-year term to expire on October 15, 2019.

The court thanks Judge Bridgforth for accepting service on this important commission.

      Honorable Thomas Smith, Circuit Judge, of Bentonville and Honorable Teresa

French-Coleman, Circuit Judge, of McGehee are reappointed to the Arkansas Access to

Justice Commission for terms expiring on October 15, 2019. We thank them for their

continued service.

      We express our gratitude to Judge Vic Harper, whose term has expired, for his years

of dedicated service to the Arkansas Access to Justice Commission.